
	
		III
		110th CONGRESS
		1st Session
		S. RES. 402
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Grassley (for
			 himself, Mr. Brownback,
			 Mr. Coburn, Mr.
			 Cornyn, Mr. DeMint,
			 Mr. Hatch, Mr.
			 Roberts, Mr. Sununu,
			 Mrs. Dole, Mr.
			 Allard, Mr. Bunning,
			 Ms. Snowe, Mr.
			 Domenici, Mr. Martinez,
			 Mr. Ensign, Mr.
			 Coleman, Mr. Vitter,
			 Mr. Hagel, Mr.
			 Shelby, Mr. Thune,
			 Mr. Bennett, Mr. Crapo, Mr.
			 Craig, Mr. Kyl,
			 Mr. Sessions, and
			 Mr. Smith) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the life and contributions of
		  Henry John Hyde.
	
	
		Whereas Representative Henry John Hyde of Illinois was
			 born in Chicago, Cook County, Illinois, on April 18, 1924;
		Whereas Henry Hyde excelled as a student both at
			 Georgetown University, at which he helped take the Hoyas basketball team to the
			 National Collegiate Athletic Association semifinals in 1943 and from which he
			 graduated with a bachelor of science degree in 1947, and at Loyola University
			 Chicago School of Law, from which he graduated in 1949;
		Whereas Henry Hyde served his country for his entire adult
			 life, as an officer of the United States Navy from 1944 to 1946, where he
			 served in combat in the Philippines during World War II, in the United States
			 Navy Reserve from 1946 to 1968, from which he retired at the rank of Commander,
			 as a member of the Illinois House of Representatives from 1967 to 1974 and
			 Majority Leader of that body from 1971 to 1972, as a delegate to the Illinois
			 Republican State Conventions from 1958 to 1974, and as a Republican Member of
			 the United States House of Representatives for 16 Congresses, over 3 decades
			 from January 3, 1975, to January 3, 2007;
		Whereas Henry Hyde served as the Ranking Member on the
			 Select Committee on Intelligence of the House of Representatives from 1985 to
			 1991, in the 99th through 101st Congresses, and as chairman of the Committee on
			 the Judiciary of the House of Representatives from the 104th through 106th
			 Congresses and the Committee on International Relations from the 107th through
			 109th Congresses;
		Whereas, in his capacity as a United States
			 Representative, Henry Hyde tirelessly served as a champion for children, both
			 born and unborn, and relentlessly defended the rule of law;
		Whereas Henry Hyde demonstrated his commitment to the rule
			 of law during his tenure in the House of Representatives, once stating,
			 The rule of law is no pious aspiration from a civics textbook. The rule
			 of law is what stands between us and the arbitrary exercise of power by the
			 state. The rule of law is the safeguard of our liberties. The rule of law is
			 what allows us to live our freedom in ways that honor the freedom of others
			 while strengthening the common good. . . . If across the river in Arlington
			 Cemetery there are American heroes who died in defense of the rule of law, can
			 we give less than the full measure of our devotion to that great
			 cause?;
		Whereas Henry Hyde was a key player in some of the highest
			 level debates concerning the response to the terrorist attacks on our Nation on
			 September 11, 2001;
		Whereas Henry Hyde received the Presidential Medal of
			 Freedom, the Nation’s highest civilian honor, on November 5, 2007, at a
			 ceremony at which President George W. Bush explained about Representative Hyde,
			 He used his persuasive powers for noble causes. He stood for a strong
			 and purposeful America—confident in freedom’s advance, and firm in freedom’s
			 defense. He stood for limited, accountable government, and the equality of
			 every person before the law. He was a gallant champion of the weak and
			 forgotten, and a fearless defender of life in all its seasons.;
		Whereas Henry Hyde’s greatest legacy is as the author,
			 during his freshman term in the House of Representatives, of an amendment to
			 the 1976 Departments of Labor and Health, Education, and Welfare Appropriations
			 Act—commonly referred to as the Hyde Amendment—that prohibits Federal dollars
			 from being used to pay for the abortion of unborn babies, which conservative
			 figures estimate has saved at least 1,000,000 lives;
		Whereas Henry Hyde lived by the belief that we will all be
			 judged by our Creator in the end for our actions here on Earth, which he once
			 explained on the floor of the House of Representatives by saying, Our
			 moment in history is marked by a mortal conflict between a culture of life and
			 a culture of death. God put us in the world to do noble things, to love and to
			 cherish our fellow human beings, not to destroy them. Today we must choose
			 sides.;
		Whereas Henry Hyde selflessly battled for the causes that
			 formed the core of his beliefs until the end of his life, and was greatly
			 respected by his friends and adversaries alike for his dedication and will
			 remain a role model for advocates of those causes by virtue of his conviction,
			 passion, wisdom, and character; and
		Whereas Henry Hyde was preceded in death by his first
			 wife, Jeanne, and his son Hank, and is survived by his second wife, Judy, his
			 sons Robert and Anthony and daughter Laura, 3 stepchildren, Susan, Mitch, and
			 Stephen, 7 grandchildren, and 7 step-grandchildren: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)notes with deep
			 sorrow the death of Henry John Hyde on November 29, 2007, in Chicago;
			(2)extends its
			 heartfelt sympathy to the family of Henry Hyde;
			(3)recognizes the
			 life of service and the outstanding contributions of Henry Hyde; and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the family of
			 Henry Hyde.
			
